UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2321


ROBERT SCHMIDT,

                  Plaintiff - Appellant,

          v.

BARTECH GROUP, INC.; VERIZON CORPORATE SERVICES GROUP INC.,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-00112-GBL-IDD)


Submitted:   July 24, 2015                  Decided:   August 5, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John C. Cook, Lee B. Warren, COOK CRAIG & FRANCUZENKO, PLLC,
Fairfax, Virginia, for Appellant. Roman Lifson, David B. Lacy,
CHRISTIAN & BARTON, LLP, Richmond, Virginia; Betty S.W.
Graumlich,   REED  SMITH   LLP,  Richmond,   Virginia;  Helenanne
Connolly, REED SMITH LLP, Falls Church, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Schmidt appeals the district court’s order granting

summary judgment to his former employers, Bartech Group, Inc.

(“Bartech”),      and    Verizon     Corporate           Services    Group,         Inc.

(“Verizon”) (collectively “Defendants”), on his claims under the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219 (2012),

and   state-law     claims   for    breach         of    contract    and    wrongful

discharge.    We affirm.

      We   review   de    novo    whether      a     district     court     erred    in

granting summary judgment, viewing the facts and drawing all

reasonable     inferences    in    the       light      most    favorable    to     the

nonmoving party.         Glynn v. EDO Corp., 710 F.3d 209, 213 (4th

Cir. 2013).     Summary judgment is properly granted “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).           A district court should grant summary

judgment unless a reasonable jury could return a verdict for the

nonmoving party on the evidence presented.                     Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986).

      Schmidt first argues that under the FLSA he was entitled to

payment at his hourly rate for hours worked in excess of 40

hours per workweek.       “The FLSA establishes the general rule that

employers must compensate each employee ‘at a rate not less than

one and one-half times the regular rate’ for all overtime hours

                                         2
that an employee works.”                 Darveau v. Detecon, Inc., 515 F.3d

334, 337 (4th Cir. 2008) (quoting 29 U.S.C. § 207(a)(1) (2012)).

As relevant here, the FLSA exempts from this general rule “any

employee who is a computer systems analyst, computer programmer,

software engineer, or other similarly skilled worker, . . . who,

in the case of an employee who is compensated on an hourly

basis, is compensated at a rate of not less than $27.63 an

hour.”     29 U.S.C. § 213(a)(17) (2012).

      The FLSA provides a private cause of action for violations

of   the   minimum       wage    and   overtime      pay    provisions,        29   U.S.C.

§§ 206-207     (2012),      and    for     unlawful      retaliation.          29   U.S.C.

§§ 215(a)(3), 216(b) (2012); cf. Kendall v. City of Chesapeake,

Va., 174 F.3d 437, 441 (4th Cir. 1999) (“[T]he FLSA creates

enforceable federal rights to a minimum wage and to overtime

compensation.”).           Because        Schmidt    is     exempt      from   both    the

minimum wage and overtime pay provisions, we conclude that he

does not have a cause of action under the FLSA for payment of

his hourly wage for hours worked in excess of 40 hours per week.

      Next,     Schmidt         asserts     that     the    Defendants         unlawfully

retaliated     against      him    under     the    FLSA.         The    antiretaliation

provision of the FLSA makes it unlawful for an employer “to

discharge      or   in    any     other     manner       discriminate      against     any

employee      because     such     employee        has    filed    any    complaint     or

instituted or caused to be instituted any proceeding under or

                                             3
related to [the FLSA].”           29 U.S.C. § 215(a)(3).              To establish a

prima facie claim of retaliation under the FLSA, a plaintiff

must show that: (1) he engaged in an activity protected by the

FLSA; (2) he suffered adverse action by the employer subsequent

to or contemporaneous with such protected activity; and (3) a

causal connection exists between the employee’s activity and the

employer’s adverse action.             Darveau, 515 F.3d at 342.

      To meet the second prong, an FLSA plaintiff must show “that

his employer retaliated against him by engaging in an action

that would have been materially adverse to a reasonable employee

because the employer’s actions could well dissuade a reasonable

worker from making or supporting a charge of discrimination.”

Id. at 343 (alteration and internal quotation marks omitted).

We   conclude      that     Schmidt    did       not   suffer    an   adverse    action

because no reasonable jury could find that he was terminated.

Schmidt informed his supervisor that she should contact Bartech

to   cancel   his    contract     or    request        a   replacement.       When   the

supervisor offered to look into a different job with Verizon for

him, Schmidt informed her that such help was unnecessary and

that his former coworker could be a good replacement for him.

Thus,   it    is    clear    Schmidt     resigned,         and   therefore,     summary

judgment was proper on this claim.

      Schmidt also asserts a claim for wrongful termination under

Virginia law.        Although Virginia is an at-will employment state

                                             4
and   Virginia   law   generally    does   not     support     a   wrongful

termination cause of action, a narrow exception exists when the

termination occurs as a result of an employer’s violation of

public policy.    Bowman v. State Bank of Keysville, 331 S.E.2d

797, 801 (Va. 1985).       Because no reasonable jury could conclude

that he was terminated, we conclude that summary judgment was

also appropriate on this claim.

      Finally,   Schmidt    contends   that      Bartech     breached    his

employment contract by failing to pay him his hourly wage for

hours worked in excess of 40 per workweek.          To sustain a breach

of contract claim under Virginia law, the defendant must violate

a legally enforceable obligation to the plaintiff, resulting in

injury or damage to the plaintiff.         Squire v. Va. Hous. Dev.

Auth., 758 S.E.2d 55, 60 (Va. 2014).          “A breach is material if

it is a failure to do something that is so fundamental to the

contract that the failure to perform that obligation defeats an

essential purpose of the contract.”           Parr v. Alderwoods Grp.,

Inc., 604 S.E.2d 431, 435 (Va. 2004) (internal quotation marks

omitted).   A material breach by one party excuses the other from

performing its contractual obligations.          Mathews v. PHH Mortg.

Corp., 724 S.E.2d 196, 199 (Va. 2012).

      We conclude that Schmidt breached the contract first by

failing to report the hours worked in excess of 40 hours per

workweek and thus Bartech was excused from performance.                 While

                                   5
Virginia “courts will generally not infer covenants and promises

which are not contained in the written provisions, . . . what is

necessarily implied is as much a part of the instrument as if

plainly expressed and will be enforced as such.”                Pellegrin v.

Pellegrin, 525 S.E.2d 611, 614 (Va. Ct. App. 2000) (internal

quotation   marks   omitted).       Bartech   contracted   to   pay    him   an

hourly wage, but it could not be expected to pay him for hours

that he did not report to them.           Thus, we conclude that Schmidt

had an implied duty to accurately report his hours.                Schmidt’s

failure to do so is a material breach of the contract because

failing to report his hours “defeats an essential purpose of the

contract” — Bartech’s payment of Schmidt for his hours worked.

Parr, 604 S.E.2d at 435 (internal quotation marks omitted).

     Accordingly,     we   affirm   the   district   court’s    order.       We

dispense    with    oral   argument    because   the   facts     and     legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                      AFFIRMED




                                      6